department of th asury - p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-109977-99 date date internal_revenue_service index nos re tin legend decedent spouse date date date date executors trustees family_trust trust trust x a u u d a h dear this is in response to your submission of ' on behalf of decedent's_estate in which you request an exténsion of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code decedent died testate on date decedent was survived by spouse and four children after the specific bequests to spouse are satisfied and certain expenses are paid decedent's probate_estate is to be divided into three trusts the family_trust trust under the terms of decedent's will and trust plr-109977-99 article of decedent's will provides that an amount equal to the largest amount that can pass free of federal estate_tax by reason of decedent's unused unified_credit and state_death_tax_credit shall pass to family_trust for the benefit of spouse and decedent's lineal_descendants article of decedent's will provides that the residue of decedent's_estate is to pass to two trusts trust and trust under article trust is to be funded with a pecuniary amount equal to the difference between dollar_figure and the amount passing to the family_trust pursuant to article trust is to be funded with the balance of the residuary_estate of decedent's will article of decedent's will provides that the trustees of at least quarterly trust are to pay to spouse during her lifetime all the income of trust are directed to distribute all accrued but undistributed_income to the executors of spouse's estate to be distributed to the trustees to be held in trust for the benefit of decedent's lineal_descendants per stirpes at spouse's death the trustees the principal of trust is article the trustees are also directed to pay to of decedent's will directs the trustees of trust to pay to spouse during her lifetime all the income of trust at least quarterly spouse so much of the principal of trust trustees discretion to provide for spouse's health education and support upon spouse's death the trustees are to distribute to the executors of spouse's estate all accrued but undistributed_income of trust is to be distributed to the trustees to be divided into equal shares one for each living child of decedent and one for each deceased child of decedent leaving one or more lineal_descendants the share apportioned to a child of decedent living at spouse's death shall be paid over to such child free and clear of trust the principal of trust is necessary in the as on date spouse irrevocably disclaimed a pecuniary amount equal to x from the balance of the residuary_estate a federal estate and generation-skipping_transfer_tax was timely filed by the executors of decedent's on schedule m the executors made an election a deduction under sec_2056 was claimed for the return form_706 estate on date under sec_2056 with respect to the entire value of trust and trust entire amount passing to those trusts decedent's_estate allocated decedent's entire dollar_figure gst_exemption to trust filed were completed the estate failed to check the box on the schedule r signifying that it intended to make a reverse_qtip_election under sec_2652 for the amount passing to trust although portions of the schedule r on the schedule r as plr-109977-99 on date decedent's_estate filed an amended schedule r correctly making a reverse_qtip_election under sec_2652 with respect to trust decedent's_estate requests an extension of time under sec_301_9100-1 to make an election under sec_2652 with respect to trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is united_states a citizen or resident of the sec_2056 provides that for purposes of the tax sec_2001 the value of the taxable_estate is to be imposed by determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail on the lapse of time on the occurrence of sec_2056 a provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent income_interest for life and sec_2056 b v applies in which the surviving_spouse has a qualifying to which an election under sec_2056 b v provides that an election under sec_2056 with respect to any property is executor on the return of tax imposed by sec_2001 once made is irrevocable to be made by the the election under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2631 provides for a generation-skipping_transfer_exemption of dollar_figure adjusted under sec_2631 which may be allocated by the individual or the individual's estate to any s plr-109977 -99 property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2652 provides that for gst purposes the thus in the case of property subject however sec_2652 provides that in the case of any a qtip_election that is subsequently includible in the transferor_of_property is the decedent in whose gross_estate the property is included to surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax interest property had not been made to as the reverse_qtip_election qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made a result the decedent's gst_exemption may be allocated to the qtip_trust if the election to be treated as qualified terminable the consequence of a reverse this election is referred as as under sec_301_9100-1 of the procedure and administration a statutory election but no more than months except in the regulations the commissioner of internal revenue may grant a reasonable extension of the time to make a regulatory election or case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government and i g h sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and fr plr -5s- have been satisfied time for filing an amended schedule r and making a reverse_qtip_election under sec_2652 with respect to trust until date consequently an extension of is granted except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code a copy of this letter should be forwarded to the district_office where decedent's_estate tax_return was filed included for that purpose a copy is this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours bigned paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy of letter copy for sec_6110 purposes fo
